Citation Nr: 0419441	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  04-15 941		)	DATE
		)
		)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether a April 1, 2002, rating decision, which granted 
service connection for tinnitus and assigned an initial 
evaluation of 10 percent was the product of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1945 to May 1947, 
and from August 1949 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Anchorage, Alaska, which determined that an April 1, 2002 
rating decision that assigned an initial evaluation of 10 
percent for tinnitus, was not the product of CUE.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
tinnitus on March 1, 2001 and, in a rating decision entered 
in April 2002, the RO granted service connection and assigned 
a 10 percent rating for bilateral tinnitus, effective March 
1, 2001.

2.  The April 2002 RO decision was not undebatably erroneous 
when it failed to assign separate 10 percent ratings for 
tinnitus in each ear as opposed to a single 10 percent 
rating. 


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective March 1, 2001, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  Clear and unmistakable error in the April 2002 rating 
decision granting service connection and assigning a 10 
percent rating for bilateral tinnitus has not been 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA promulgated regulations to implement the 
provisions of the law, published at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the issue on appeal is a CUE claim, which must 
be based on the record and law that existed at the time of 
the prior adjudications in question.  38 C.F.R. § 20.1403(b).  
Therefore, a remand for application of the VCAA is not 
required.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc) (VCAA not applicable to CUE claim); Parker 
v. Principi, 15 Vet. App. 407 (2002).  In any event, the 
veteran has been notified of the laws and regulations 
governing the CUE claim and reasons for the denial of the 
claim, and all relevant evidence has been associated with the 
record. 


II.  Analysis

In determining whether the April 2002 rating decision that 
granted service connection for tinnitus and assigned a 10 
percent rating, effective March 1, 2001, was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification in April 2002 of the RO 
decision that granted service connection for tinnitus and 
assigned an initial 10 percent evaluation, effective March 1, 
2001, the veteran did not appeal that decision; therefore, 
that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE; however, if the evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The evidence of record at the time of the April 2002 RO 
decision consisted of the veteran's service medical records, 
private treatment records, and report of a March 2002 VA 
compensation and pension physical examination, which included 
evaluation by an audiologist.  Service medical records 
reflect no complaint or diagnosis of tinnitus.  A Line of 
Duty Determination dated in July 1959 indicated the veteran 
incurred perforation of the tympanic membrane, left ear.  The 
resulting disability was characterized as temporary, with 
possibility for partial deafness for eight to ten days.  The 
report of the veteran's retirement physical examination in 
January 1969 was negative for history, current complaint, or 
diagnosis of tinnitus.  The veteran did endorse dizziness or 
fainting spells.  Private treatment records dated in 
September 1986 show the veteran underwent an exploratory 
tympanotomy.  The preoperative diagnosis was left sided 
Meniere's disease now three months status post operative with 
exercise related vertigo suggestive of fistula.  In August 
1987, the veteran underwent a temporalis fascia graft to both 
windows, lysis of adhesions, and temporalis fascia graft to 
the posterior superior tympanotomy flap.  The preoperative 
diagnosis was revision perilymph fistula on the left side.  
The VA C&P examination report reveals the veteran has had a 
history of noise exposure in the military and after his 
retirement from the military.  History also included constant 
bilateral  tinnitus of unknown duration and a history of 
dizziness since the 1940's, later diagnosed as Meniere's 
disease.  The diagnosis reflected flat sensorineural hearing 
loss through 2000 Hertz bilateral with a sloping 
sensorineural hearing loss thereafter in both ears.

The veteran and his representative's argument essentially 
boils down to an alleged error of law, i.e., that the 
statutory or regulatory provisions extant at the time of the 
April 2002 rating decision were incorrectly applied, or in 
this case, were not applied at all.  They assert that the RO 
erred by not assigning the veteran separate compensable 
evaluations for tinnitus in each ear under the provisions of 
38 C.F.R. § 4.25(b).  They state that the rating schedule at 
the time of the April 2002 rating decision did not limit 
tinnitus to a single evaluation for either unilateral or 
bilateral tinnitus.  

The provisions of 38 C.F.R. § 4.25(b) state in pertinent 
part:  "Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, etc. 
are to be rated separately[,] as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (2001). 

The law and regulations with regard to the evaluation of 
tinnitus in effect in April 2002 provide for a 10 percent 
evaluation for tinnitus, recurrent.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2001).

Although the law is clear that in claims of clear and 
unmistakable error a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question, see Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992), it would be helpful in this case 
to note the regulatory changes that were made to Diagnostic 
Code 6260.  

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  The 
criteria in effect during this period removed the earlier 
requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999, 
to June 12, 2003).  The Board parenthetically notes that the 
United States Court of Appeals for Veterans Claims (Court) 
issued an opinion in Wanner v. Principi, 17 Vet. App. 
4 (2003) that the trauma requirement contained in pre-1999 
Diagnostic Code 6260 was "in violation of a statutory 
right" and "not in accordance with law" pursuant to 38 
U.S.C.A. § 7261(a)(3)(C) and (A) respectively.  The Court 
then invalidated the trauma requirement in pre-1999 
Diagnostic Code 6260.  Wanner, 17 Vet. App. at 17-18.  
However, the United States Court for the Federal Circuit 
(Federal Circuit) reversed this decision by finding that the 
Court acted outside its jurisdiction by invalidating the 
trauma requirement.  See Wanner v Principi, 03-7169 (Fed. 
Cir. June 2, 2004).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2003).

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c). 

While the present criteria under Code 6260 clearly prohibits 
separate ratings for tinnitus bilaterally, they were enacted 
after the April 2002 decision in question.  However, the 
regulatory changes in question are not substantive, but 
rather are clarifying in nature.  In effect, the revised 
regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  See 68 Fed. Reg. at 25,822.  

The above clarification was enacted after the April 2002 RO 
decision.  However, even absent consideration of such, the 
Board cannot conclude that the RO committed clear and 
unmistakable error in 2001 by failing to assign the veteran 
separate ratings for tinnitus in each ear.  In other words, 
it has not been shown that the RO's failure to apply separate 
ratings for the veteran's tinnitus for each ear was an 
undebatable error and the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  To the contrary, the application of § 4.25(b) in 
evaluating tinnitus claims is quite debatable.  In Wanner v. 
Principi, 17 Vet. App. 4 (2003) (which has since been 
reversed on grounds other than 38 C.F.R. § 4.25(b) as noted 
above; see Wanner v Principi, 03-7169 (Fed. Cir. June 2, 
2004)), the Court found that the Board had failed to 
adequately address § 4.25(b) in rating the veteran's tinnitus 
and remanded the matter to the Board for such consideration.  
However, the Court went on to note the following:  "It is 
unclear whether the 'all other disabling conditions' language 
in § 4.25(b) refers to 'all' such disabling conditions 
generally or if that phrase is intended to refer to 
'disabilities arising from a single disease entity.'  The 
Court went on to state that "[t]he Board should consider 
this matter in readjudicating the appellant's claim."  

It is thus evident that the application of 38 C.F.R. 
§ 4.25(b) in rating tinnitus claims is not clear.  
Accordingly, the Board does not accept the premise that the 
RO undebatably erred by not applying 38 C.F.R. § 4.25(b) when 
it assigned the veteran a 10 percent rating for tinnitus back 
in April 2002.  Even assuming arguendo that the RO erred by 
not considering 38 C.F.R. § 4.25(b) in April 2002 when it 
rated the veteran's tinnitus, in view of the uncertainty of 
its application to such claims, it cannot be said that, but 
for the error, it is absolutely clear that a different result 
would have ensured.  Fugo, supra.  

Finally, the Board addresses the veteran's argument that his 
belief is strong that his tinnitus is distinctly in each 
individual ear and VA should not have relied on treatises 
regarding tinnitus because of their subjective nature, but 
rather, VA should have obtained a medical examination and 
opinion addressing the nature of the veteran's tinnitus.  
This is an improper basis for CUE because it essentially 
claims a failure to properly assist the veteran in the 
development of his claim.  The Secretary's failure to fulfill 
the duty to assist, actual or perceived, is a situation that 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(2).  
(Authority: 38 U.S.C.A. § 501(a), 7111 (West 2002)).

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
April 2002 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  


ORDER

As there was no clear and unmistakable error in the April 
2002 rating decision granting service connection and 
assigning a 10 percent rating for bilateral tinnitus, the 
appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



